     Case 2:18-cv-06509-WBV-DMD Document 98 Filed 08/29/19 Page 1 of 1



MINUTE ENTRY
DOUGLAS, M.J.
AUGUST 29, 2019

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

JIM C. CAMBRE                                                     CIVIL ACTION

VERSUS                                                            NO. 18-6509

RANDY SMITH, ET AL                                                SECTION "D" (3)



       A settlement conference in the above matter was conducted on this date.

       PRESENT:      Chadwick Collins
                     Danny Culpepper
                     Timothy Yazbeck


       Settlement cannot be reached at this time. Settlement negotiations will continue by

telephone.


                                            ___________________________________
                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE



MJSTAR(.20)
